                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON



ROSHAWN RANDALL,                                    No. 3:17-cv-00807-HZ

                     Plaintiff,                     OPINION & ORDER

      v.

UNITED PARCEL SERVICE, INC.,

                     Defendant.



Daniel Snyder
Carl Post
John Burgess
LAW OFFICES OF DANIEL SNYDER
1000 SW Broadway, Suite 2400
Portland, Oregon 97205

      Attorneys for Plaintiff

Calvin L. Keith
Cody M. Weston
Edward Choi
PERKINS COIE LLP
1120 NW Couch Street, Tenth Floor
Portland, Oregon 97209

      Attorneys for Defendant



1- OPINION & ORDER
HERNÁNDEZ, District Judge:

       Plaintiff Roshawn Randall brings this employment action against Defendant United

Parcel Service, Inc. for gender and race discrimination and retaliation under 42 U.S.C. § 2000e,

gender and race discrimination and retaliation under Or. Rev. Stat. § 659A.030(1)(b),

whistleblower retaliation and discrimination under Or. Rev. Stat. § 659A.199, and unpaid wages

under Or. Rev. Stat. § 652.140. Defendant brings counterclaims for breach of contract and

quantum meruit/unjust enrichment. Defendant moves for summary judgment on all of Plaintiff’s

claims and its counterclaims. The Court grants in part and denies in part Defendant’s Motion for

Summary Judgment.

                                       BACKGROUND

       Plaintiff began working for Defendant in 2006. Choi Decl. Ex. 1 (Randall Dep.) 33:4–7,

ECF 34–1. After various transitions and promotions, Plaintiff eventually started working in

Coeur d’Alene, Idaho, first as a part-time supervisor and then as an Operations Management

Specialist and package car driver. Id. at 34:24–35:22. In March of 2015, Plaintiff asked Division

Manager Paul Bond whether there were any open full-time supervisor positions. Id. at 48:16–

49:14; Choi Decl. Ex. 4 (Bond Dep.) 25:11–26:23, ECF 34–4. When Plaintiff did not hear from

Mr. Bond, Plaintiff and his wife entered a one-year lease to rent a home in Coeur d’Alene.

Randall Decl. ¶¶ 9–10, ECF 41.

       The Management Career Opportunities (“MCO”) program is an online application

process managed by Defendant’s Human Resources Department for UPS employees seeking

new positions within UPS. Choi Decl. Ex. 4 (Bond Dep.) 25:15–22. Through this program,

Plaintiff was contacted in the summer of 2015 by Center Manager Kelly Nobles about a full-time

supervisor position in The Dalles, Oregon. Choi Decl. Ex. 3 (Nobles Dep.) 7:16–8:7, ECF 34–3.



2- OPINION & ORDER
The position that was available at the time was the “On-Road Supervisor” position, which was a

full-time supervisor position in the The Dalles Center responsible for managing package car

drivers and supervising other center employees. Snyder Decl. Ex. 3 (Bond Dep.) 32:17–33:14,

ECF 40–1; Choi Decl. Ex. 3 (Nobles Dep.) 35:2–13. After interviewing with Division Manager

Phil Taylor and Mr. Nobles in August of 2015, Plaintiff was hired for the supervisor position in

The Dalles. Choi Decl. Ex. 3 (Nobles Dep.) 10:3–11:19; Choi Decl. Ex. 8 (Taylor Dep.) 5:5–

9:22, ECF 34–8; Randall Decl. ¶ 11. During his employment, he was the only African-American

employee at the Center. Snyder Decl. Ex. C (Bond Dep.) 39:9–21.

        Plaintiff says that he informed UPS Human Resources that he had signed a one-year lease

in Coeur d’Alene and was told that the position in The Dalles was temporary or less than one

year. Randall Decl. ¶ 11. Plaintiff subsequently discussed his new position with Mr. Nobles and

Mr. Taylor by phone. Id. at ¶ 12; Choi Decl. Ex. 3 (Nobles Dep.) 10:22–11:7; Choi Decl. Ex. 8

(Taylor Dep.) 5:5–9:12. He informed them again that he would not be moving his family to

Oregon because he had signed a one-year lease in Coeur d’Alene. Randall Decl. ¶ 12. No one

told Plaintiff he was required to move to The Dalles. Id. Allegedly, both Mr. Taylor and Mr.

Nobles confirmed that this would be a short-term assignment until he could take a management

position in Idaho. Id. at ¶ 16.

I.      Issues with Personal Expenses

        In August and September of 2015, Mr. Nobles and Mr. Taylor informed Plaintiff that

lodging, meals, and a rental car would be paid for by UPS because of his MCO job classification.

Randall Decl. ¶¶ 15– 17; Snyder Decl. Ex. C (Bond Dep.) 58:18–22. Plaintiff alleges he was

expressly told he could use the UPS American Express card for these expenses. Randall Decl.

¶¶ 15– 17. He was also told he could use the UPS Visa “Pro Card” for driver and employee spiffs



3- OPINION & ORDER
and meals. Id. at ¶ 17. Plaintiff testified that he did not receive adequate or accurate training on

how to complete his expense reports. Snyder Decl. Ex. G (Randall Dep.) 115:19–116:19, ECF

40–2.

        On October 1, 2015, Donald Tefft, Jr., UPS’s Director of Human Resources for the

Northwest District through April 1, 2016, held a meeting with Plaintiff and Mr. Taylor. Choi

Decl. Ex. 9 (Tefft Dep.) 24:4–25:14, ECF 34–9. Plaintiff had not moved to The Dalles, and Mr.

Tefft felt that his performance was struggling, in part because of his regular commute to and

from Coeur d’Alene. Id. at 26:8–27:4. Plaintiff was told at this meeting that Defendant would no

longer pay for his commuting costs and that he would need to relocate to The Dalles. Choi Decl.

Ex 1 (Randall Dep.) 21:10–22:25.

        In a subsequent email to Plaintiff, Mr. Nobles confirmed that Defendant was not going to

cover mileage for his trips between The Dalles and Coeur d’Alene or meal and hotel expenses

unless they were business expenses. Grant Decl. ¶ 2, Ex. 1, ECF 32; Choi Decl. Ex. 3 (Nobles

Dep.) 83:18–84:4. Mr. Nobles emphasized that the MCO program requires self-relocation. Id.

Plaintiff eventually acquired a studio apartment in Hood River, but his family remained in Coeur

d’Alene. Choi Decl. Ex. 1 (Randall Dep.) 21:10–22:25; Randall Decl. ¶ 35. When his father died

on October 2, Plaintiff asserts that Mr. Nobles told Plaintiff he could put the flight and hotel for

his father’s funeral on the company credit card. Randall Decl. ¶ 34.

        In early 2016, the new Division Manager for The Dalles—Paul Bond—received a copy

of Plaintiff’s expense reports for September through December 2015 related to the company-

issued American Express credit card. Choi Decl. Ex. 4 (Bond Dep.) 56:20–24; Grant Decl. ¶ 3,

Ex. 2; Choi Decl. Ex. 3 (Nobles Dep.) 71:12–72:24. Mr. Nobles approved Plaintiff’s expense

reports. Choi Decl. Ex. 3 (Nobles Dep.) 136:18–25. Mr. Nobles contends that in doing so he only



4- OPINION & ORDER
approved expenses so that finance could pay the amount charged and was not “agreeing to the

payments that Randall made as UPS payments.” Id. Mr. Bond, however, testified that it would

have been Mr. Nobles’ responsibility to “disallow any expense that he did not think were

appropriate business expenses. . . .” Snyder Decl. Ex. C (Bond Dep.) 57:6–10.

       According to the expense report, Plaintiff had charged approximately $20,000 in personal

expenses—including fuel, meals, lodging expenses, dry cleaning, and birthday dinners—to the

American Express card. Grant Decl. Ex. 2 at 3:9; 4:15, 25; 5:64–71, 83, 84, 89; 10:255, 264;

11:332. Human Resources asked David Brandon and Brian Coy, the Director of Security and a

Security Manager respectively, to investigate Plaintiff’s reports. Choi Decl. Ex. 6 (Coy Dep.)

10:10–11:20, ECF 34–6. Mr. Nobles sent another email to Plaintiff on January 8, 2016,

reiterating that Plaintiff was “no longer on company expense for lodging, vehicle and meals.”

Grant Decl. ¶ 4, Ex. 3. On February 11, 2016, Plaintiff signed a statement that he had been

“notified today by District Manager Paul Bond of expenses acquired by [himself]” and “as of

February 11, 2016 all charges on [his] American Express card [would] only be for business

purposes.” Grant Decl. ¶ 5, Ex. 4.

       On February 17, 2016, Plaintiff met with Mr. Grant (HR Operations Manager for the

Northwest District), Mr. Coy, Mr. Bond and Mr. Taylor to discuss the expense reports. Grant

Decl. ¶ 6. Plaintiff was instructed to highlight personal charges. Id.; Choi Decl. Ex. 2 (Grant

Dep.) 74:21–75:5, ECF 34–2; Choi Decl. Ex. 1 (Randall Dep.) 94:2–16. Plaintiff signed a

statement acknowledging that his use of the American Express card constituted a violation of

company policy. Grant Decl. ¶ 6, Ex. 5. Plaintiff also agreed to reimburse Defendant for the

personal transactions. Id. Plaintiff asserts that he completed the statement because he felt coerced

and could not defend himself without risking termination. Randall Decl. ¶¶ 45–46. Defendant



5- OPINION & ORDER
placed Plaintiff on paid leave while it completed its investigation. Choi Decl. Ex. 2 (Grant Dep.)

44:16–45:15. Mr. Grant testified that this paid leave was not considered a disciplinary action. Id.

at 45:10–15.

       On March 15, 2016, Plaintiff attended another meeting with Mr. Grant, Mr. Tefft, and

Mr. Bond. Grant Decl. ¶ 7. Mr. Tefft told Plaintiff he was going to be disciplined for his

violations of the UPS expense policy. Choi Decl. Ex. 9 (Tefft Dep.) 107:5–108:20. Plaintiff

would not receive a raise that year, was not eligible to participate in the Management Incentive

Program (“MIP”) that year, had to turn in his company American Express card, and would be

required to repay the improper personal expenses. Id. Plaintiff again signed a statement

acknowledging the consequences of his actions and was permitted a second opportunity to

review the expense reports and deduct purely business expenses. Grant Decl. ¶ 7, Exs. 6, 7; Choi

Decl. Ex. 2 (Grant Dep.) 76:17–77:12.

       Later that day, Mr. Tefft and Mr. Grant learned that Plaintiff had also used the Pro Card

for personal charges, Choi Decl. (Grant Dep.) 81:12–82:11, 103:12–104:13, 105:24–107:5; Choi

Decl. Ex. 3 (Nobles Dep.) 71:12–72:24, including a massage and multiple meals, Choi Decl. Ex.

2 (Grant Dep.) 104:8–13; Grant Decl. ¶ 7, Ex. 6. After adding these charges to the amount

Plaintiff was to repay to UPS, Plaintiff entered a repayment plan by which a sum would be

withheld from his monthly paychecks. Grant Decl. ¶ 7, Ex. 7.

       On May 9, 2016, Plaintiff asked Mr. Grant to review his expense reports for January

through April 2016. Randall Decl. ¶ 60. When he did not receive a response that day, he

submitted them to Mr. Nobles, who told Plaintiff he had approved the report. Id. After reviewing

the reports, Mr. Bond emailed Mr. Grant, Mr. Coy, and Mr. Brandon noting certain personal

medical expenses, duplicative fuel and mileage charges, and other suspicious transportation



6- OPINION & ORDER
expenses. Grant Decl. ¶ 9, Ex. 9; Choi Decl. Ex. 1 (Randall Dep.) 67:14–69:23. Mr. Grant, who

replaced Mr. Tefft as Human Resources Director for the Northwest District in March, met with

Plaintiff, Mr. Brandon, and Mr. Coy on May 19, 2016, to discuss these expenses. Grant Decl.

¶¶ 1, 10; Choi Decl. Ex. 2 (Grant Dep.) 47:15–49:11. They also discussed a November 2015

charge for a meal at a local taqueria with a co-worker that, contrary to Plaintiff’s prior

statements, had involved the purchase of alcoholic beverages outside of business hours. Grant

Decl. ¶ 10, Ex. 10; Choi Decl. Ex. 6 (Coy Dep.) 44:2–46:24. Plaintiff again signed a written

statement acknowledging these violations. Grant Decl. ¶ 11, Ex. 11.

       On June 5 or 6, Mr. Grant decided to terminate Plaintiff’s employment. Choi Decl. Ex. 2

(Grant Dep.) 67:16–68:13. On June 7—the day of Plaintiff’s termination—Mr. Grant conferred

with Mr. Nobles about this decision prior to meeting with Plaintiff. Id. at 18:4–20:13; Choi Decl.

Ex. 3 (Nobles Dep.) 98:11–99:16. Mr. Grant and Mr. Nobles allegedly decided to terminate

Plaintiff’s employment because of the repeated violations of UPS’s expense policies. Choi Decl.

Ex. 2 (Grant Dep.) 18:4–20:13. Specifically, Mr. Grant testified that Plaintiff’s duplicative fuel

and mileage reimbursement drove his decision to terminate Plaintiff. Id. at 22:2–13, 27:19–

28:15. They met with Plaintiff in The Dalles to inform him that he was being terminated. Choi

Decl. Ex. 1 (Randall Dep.) 200:17–201:1. Plaintiff resigned via email later that day. Grant Decl.

¶ 12, Ex. 12. Mr. Grant testified that only Mr. Nobles had input in the termination decision,

Choi Decl. Ex. 2 (Grant Dep.) 19:4–23, but Mr. Bond testified that he provided input to

managers, including Mr. Brandon and Mr. Tefft, regarding the decision to terminate Plaintiff,

Snyder Decl. Ex. C (Bond Dep.) 16:10–25. Plaintiff was replaced by a Caucasian employee. Id.

at 83:5–9.




7- OPINION & ORDER
       Despite issues with his expense report, some evidence suggests Plaintiff performed his

job at The Dalles Center well. Brianne Kinder, a part-time supervisor at the Center, and Mr.

Taylor testified that while Plaintiff was a supervisor there was no increase in any misloads or

other performance problems at The Dalles Center. Snyder Decl. Ex. E (Kinder Dep.) 12:22–13:3,

ECF 40–1; Snyder Decl. Ex. I (Taylor Dep.) 31:21–24, ECF 40–2. Mr. Bond testified that

overall performance worsened but did not attribute any increase in misloads to Plaintiff. Snyder

Decl. Ex. C (Bond Dep.) 48:17–49:2, 50:1–4, 63:6–13. Plaintiff alleges he was told he and Mr.

Nobles were going to receive an award for improved budgeting at the Center. Randall Decl. ¶ 40.

He also alleges that performance issues worsened while he was on paid leave in February and

March of 2016. Id. at ¶ 53. Despite issues with Plaintiff’s performance in training, Mr. Grant

allegedly told Plaintiff he had been performing well at the Center. Id. at ¶ 65.

II.    Alleged Incidents of Discrimination and Harassment

       Not long after he started working in The Dalles, Plaintiff alleges the harassment and

discrimination began. In September of 2015, Ms. Kinder sent a text message to Plaintiff that

stated he could “fuck her from behind and pull her hair.” Choi Decl. Ex. 1 (Randall Dep.)

137:19–138:11. After reporting this text message to Mr. Nobles, Mr. Nobles asked Plaintiff if he

was having a relationship with Ms. Kinder. Randall Decl. ¶ 28. Human resources never contacted

Plaintiff about the text message. Id. at ¶ 28. But Plaintiff and Mr. Nobles met with Ms. Kinder

the day after he received it to discuss it. Choi Decl. Ex. 1 (Randall Dep.) 138:12–25. Ms. Kinder

explained that an ex-boyfriend had taken her phone while visiting their children and sent

inappropriate messages to many of her contacts, including Plaintiff. Choi Decl. Ex. 1 (Randall

Dep.) 138:12–25; Choi Decl. Ex. 7 (Kinder Dep.) 23:23–29:9, ECF 34–7.




8- OPINION & ORDER
       Plaintiff asserts that he did not believe her explanation. Randall Decl. ¶ 28. But Mr.

Nobles testified that Plaintiff conveyed he was satisfied with this explanation and determined

they did not need involve human resources. Choi Decl. Ex. 3 (Nobles Dep.) 43:12–45:16, 47:6–

48:5. Plaintiff also asserts that he told Mr. Tefft and Mr. Grant about the text message on

October 1, 2015, and Mr. Tefft acted like Plaintiff “was at fault.” Randall Decl. ¶ 31. After

Plaintiff’s termination, Debbie Bozich, a human resources employee, interviewed Ms. Kinder

about the text message when it was brought it to her attention. Snyder Decl. Ex. E (Kinder Dep.)

29:18–30:6.

       Ms. Kinder also allegedly opened personal mail directed at Plaintiff. Randall Decl. ¶ 19.

After opening a thank you letter from a friend, Plaintiff recalls Ms. Kinder accusing Plaintiff of

having an affair. Id. Ms. Kinder also believed that her co-worker Tiffany Barrett was having a

sexual relationship with Plaintiff. Snyder Decl. Ex. E (Kinder Dep.) 18:23–25, 23:17–22.

       On October 1, 2015, Plaintiff received a text message from Ms. Barrett, another female

supervisor at The Dalles Center. Compl. ¶ 23. In the text message, Ms. Barrett expressed

frustration with Plaintiff and work, stating in relevant part:

       Do you also know I went straight to the bar and just balled my fucking eyes out
       for the 1st time bc of that fucking job. When you don’t communicate With me or
       seven [sic] give me a fuck you back it really drives me up a wall at times I’m
       gonna need guidance. My anxiety right now is fucking off the charts bc your black
       [emoji] no but really you wanna sit and listen to me about drivers and listen to
       what I hear.

Choi Decl. ¶ 11, Ex. 10 (emphasis added). Plaintiff alleges that he reported the text message to

Mr. Nobles. Choi Decl. Ex. 1 (Randall Dep.) 144:15–23. Plaintiff testified that Mr. Nobles spoke

with Ms. Barrett about it. Id. at 144:23–146:6. But Ms. Barrett testified that neither Mr. Nobles

nor anyone from human resources ever talked to her about this text. Snyder Decl. Ex. D (Barrett

Dep.) 30:25–31:8.


9- OPINION & ORDER
        Plaintiff also alleges that Ms. Barrett went over his head and spoke with Mr. Nobles

directly when given work instructions by Plaintiff, and that he considered this conduct to be

discriminatory in nature. Choi Decl. Ex. 1 (Randall Dep.) 146:24–147:14. Ms. Barrett testified

that she did so because she was hired by Mr. Nobles and did not view Plaintiff as her supervisor.

Snyder Decl. Ex. D (Barrett Dep.) 25:14–23, ECF 40–1.

       Plaintiff alleges that he experienced harassment from another part-time supervisor Tanya

Richardson. Snyder Decl. Ex. F (Richardson Dep.) 15:24–16:3, ECF 40–2. Allegedly Ms.

Richardson was insubordinate and would often act out at work, breaking down, crying

hysterically, and faking seizures. Choi Decl. Ex. 1 (Randall Dep.) 123:16–125:2. Plaintiff

attributes a discriminatory motive to her behavior because she would go directly to Mr. Nobles

instead of listening to Plaintiff’s instructions. Id. at 125:7–127:10. Plaintiff alleges that Ms.

Richardson allegedly commented that he was a “black man” and “normally aggressive.” Id. at

135:11–136:4. Ms. Richardson also allegedly told Plaintiff “I think you don’t like me because

you are spending so much time with Sarah Jones training her” and testified that others at work

believed something had been going on between Ms. Jones and Plaintiff. Snyder Decl. Ex. F

(Richardson Dep.) 54:3–56:7; Randall Decl. ¶ 38. Plaintiff asserts that when he returned to work

on March 21, 2016, Ms. Richardson entered Plaintiff’s office and slammed and kicked objects

around. Randall Decl. ¶ 54.

       Plaintiff also testified that in May of 2016, he received calls from other part-time

supervisors about Ms. Richardson’s behavior. Choi Decl. Ex. 1 (Randall Dep.) 129:4–130:23.

Plaintiff instructed employees and supervisors to send written statements about these incidents to

human resources. Id. On May 23, after receiving these statements, Human Resources visited the

The Dalles Center to investigate. Grant Decl. ¶ 15, Exs. 14, 15. Approximately a week later,



10- OPINION & ORDER
Plaintiff and Ms. Richardson had another dispute over work coverage, and Ms. Richardson

yelled that she was “fucking done” and intended to quit. Id. at ¶ 17, Ex. 16. She also expressed

her intent to call human resources to get Plaintiff fired. Id. Again, Ms. Bozich investigated the

incident and interviewed employees about what had happened. While meeting with Ms.

Richardson to discuss some of these issues, Ms. Richardson walked out of the interview and

resigned from her position. Choi Decl. Ex. 5 (Bozich Dep.) 30:16–31:24, 34:18–37:1, ECF 34–5.

       Plaintiff asserts that after his October 1, 2015 meeting, he met with the area manager of

Human Resources and reported conduct issues with Ms. Barrett, Ms. Kinder, and Ms.

Richardson. Randall Decl. ¶ 33. Human Resources allegedly responded by instructing him to

find a working relationship with these individuals. Id. He allegedly reported the harassing

behavior of Ms. Barrett and Ms. Richardson—as well their performance issues—to Mr. Nobles

on a weekly basis. Id. at ¶¶ 21, 54. Plaintiff also claims that he reported to Mr. Nobles that both

Ms. Kinder and Ms. Richardson were falsifying their time cards. Id. at ¶ 39

       The same day Plaintiff was terminated, an employee working on special assignment with

UPS allegedly said “white is right” to Plaintiff during a dispatch training and held a pocketknife

to Plaintiff’s rib cage. Choi Decl. Ex. 1 (Randall Dep.) 200:10–203:15. Plaintiff testified that he

reported this incident to Mr. Nobles prior to his termination. Id. at 203:16–204:4. According to

Defendant, “white is right” and similar statements are often used to refer to the color code for

Defendant’s Package Dispatch System. Choi Decl. Ex. 4 (Bond Dep.) 93:22–94:15. The system

monitors whether drivers have an appropriate number of packages and delivery stops. Id. A

white line indicates that they are dispatched “just right” with an appropriate number of packages

and stops. Id.




11- OPINION & ORDER
       Plaintiff alleges he was treated unfairly because of his race by Mr. Bond, the Division

Manager from October 2015 to the end of Plaintiff’s employment. Choi Decl. Ex. 8 (Taylor

Dep.) 15:8–25. He asserts that he was treated differently from other supervisors, told to work

longer hours, and prohibited from leaving the Center to attend weekly meetings in Hermiston.

Randall Decl. ¶ 57. During a visit to the Center on February 11, 2016, Mr. Bond allegedly yelled

at Plaintiff to “get out” of a meeting he was leading with package car drivers, ordered him to

recite the “Ten Point Commentary and Five Seeing Habits” for UPS drivers,1 criticized Plaintiff

for his poor performance, and put the Center on a performance review plan. Id. at ¶ 41.

       Plaintiff testified at his deposition that he informed Ms. Bozich of this behavior on

February 11 and told her he believed he was being treated differently by Mr. Bond. Choi Decl.

Ex. 1 (Randall Dep.) 105:8–106:9; Randall Decl. ¶ 42. According to Plaintiff, Ms. Bozich

responded that people in the management position often do not treat their subordinates well but

“that’s how it is.” Randall Decl. ¶ 42. He also alleges he reported feeling discriminated against

by Mr. Bond during his February 17, 2016 meeting to Mr. Tefft, Mr. Grant, and Mr. Coy. Id. at

¶ 45. Plaintiff alleges that Mr. Tefft and Mr. Grant ended the conversation and told him they

would not discuss race again. Id. On March 3, 2016, while Plaintiff was on leave, he sent an

email to Ms. Bozich and Mr. Grant in which he states that he reported Mr. Bond’s discriminatory

conduct to Ms. Bozich on February 11. Grant Decl. ¶ 14, Ex. 13.

       At the March 15 meeting, Mr. Tefft and Mr. Grant addressed Plaintiff’s concerns about

the February incident with Mr. Bond. They testified that the February 11 meeting was a focus

group intended solely for drivers, and Mr. Bond told Plaintiff to leave the meeting because he

was a supervisory employee. Choi Decl. Ex. 2 (Grant Dep.) 53:15–56:17; Choi Decl. Ex. 9 (Tefft


1
 The Ten Point Commentary is UPS’s safety methods, and the Five Seeing Habits are safety
methods for operation of a vehicle. Choi Decl. Ex. 9 (Tefft Dep.) 74:18–20.

12- OPINION & ORDER
Dep.) 71:12–73:3. According to Mr. Tefft, it is also “common practice” to ask employees to

recite the Ten Point Commentary and Five Seeing Habits. Choi Decl. Ex. 9 (Tefft Dep.) 73:14–

75:18. Mr. Bond had asked Plaintiff to recite them because he had recently failed a workshop.

Choi Decl. Ex. 4 (Bond Dep.) 68:10–15. Mr. Bond generally had a difficult working relationship

with employees. Snyder Decl. Ex. F (Ricahrdson Dep.) 27:10–28:3; Kilby Decl. ¶ 8, ECF 42;

Sallee Decl. ¶ 7, ECF 43. After this conversation with Plaintiff, Mr. Grant looked for coaching

opportunities for Mr. Bond. Grant Decl. ¶ 14. At some point, Mr. Bond was told by Mr. Grant

not to have direct contact with Plaintiff, Snyder Decl. Ex. C (Bond Dep.) 91:14–17, but Mr.

Grant does not recall having given this direction, Snyder Decl. Ex. H (Grant Dep.) 59:4–6, ECF

40–2.

        Plaintiff also had issues with Mr. Taylor. In September 2015, soon after Plaintiff began

working at The Dalles Center, Plaintiff answered a call from Mr. Taylor, who asked to speak to

Mr. Nobles. Plaintiff replied “Phil, why is that when you know I am the only manager in the

Center you still ask for Kelly Nobles? Is the reason you don’t want to talk to me because I am

black?” Randall Decl. ¶ 29. Mr. Taylor testified at his deposition that he conveyed to Plaintiff he

was offended by this statement at some point prior to the October 1 meeting with Mr. Grant.

Snyder Decl. Ex. I (Taylor Dep.) 28:24–29:25. Mr. Taylor allegedly told Plaintiff he was

offended by this question again in February when Plaintiff met with management about his

personal expenditures. Randall Decl. ¶ 45. Plaintiff told the managers that this had happened

repeatedly. Id. In response, Mr. Tefft and Mr. Grant are alleged to have told Plaintiff to never

bring up his race at work again. Id. According to Mr. Tefft, Plaintiff said that his comment to Mr.

Taylor had been intended as a joke, and Mr. Tefft told Plaintiff that such jokes were

inappropriate and unprofessional. Choi Decl. Ex. 9 (Tefft Dep.) 32:30–34:19.



13- OPINION & ORDER
        Plaintiff also cites other incidents of harassment. For example, he asserts that he was

criticized and reprimanded by Mr. Nobles and Mr. Tefft because he described his long working

hours in a letter he was required to write to the UPS Vice President as a new full-time supervisor.

Randall Decl. ¶ 22. Plaintiff also states that he had a conflict with a Caucasian driver named Eric

Bartholomew, who allegedly called Randall “stupid.” Id. at ¶ 26. Nobles refused to allow

Randall to take any action regarding Plaintiff’s problems with Mr. Bartholomew. Id. He also

contends that he reported daily incidents of assaultive and violent behavior by three drivers

against one other driver to Mr. Nobles on March 22, 2016, but Mr. Nobles did not take any

action. Id. at ¶ 55.

III.     Post-Termination Allegations

        UPS employees accrue vacation time on a pro-rata basis. Stewart Decl. Ex. 1 at 1, ECF

33. Employees who work for UPS for 10 to 19 years are entitled to four weeks of vacation per

year. Id. at 3. On June 8, 2016, Defendant compensated Plaintiff for eleven days of accrued

vacation time in his final paycheck. Id. at Ex. 2.

        Prior to his termination, Plaintiff sought mileage reimbursement for $909.57. Defendant

paid this amount to Plaintiff in April 2017 after numerous failed attempts at mailing the

reimbursement check to Plaintiff at his home and attorney’s office in June and October of 2016.

Id. at Exs. 3–5.

        The Management Inceptive Program or “MIP” is a bonus awarded to certain management

employees recommended by their division manager. Id. at ¶ 7. To qualify for a MIP award, an

employee must be employed in a management position on December 31 of the bonus year. Id. at

Ex. 6. Plaintiff was issued a 2015 MIP Award Statement that indicates he was paid $5,155.25 in

gross income in the form of 31.25 shares of company stock in March of 2016. Id. at Ex. 7.



14- OPINION & ORDER
                                          STANDARDS

       Summary judgment is appropriate if there is no genuine dispute as to any material fact

and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). The

moving party bears the initial responsibility of informing the court of the basis of its motion and

identifying those portions of “‘the pleadings, depositions, answers to interrogatories, and

admissions on file, together with the affidavits, if any,’ which it believes demonstrate the

absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(quoting former Fed. R. Civ. P. 56(c)).

       Once the moving party meets its initial burden of demonstrating the absence of a genuine

issue of material fact, the burden then shifts to the nonmoving party to present “specific facts”

showing a “genuine issue for trial.” Fed. Trade Comm’n v. Stefanchik, 559 F.3d 924, 927-28 (9th

Cir. 2009) (internal quotation marks omitted). The nonmoving party must go beyond the

pleadings and designate facts showing an issue for trial. Bias v. Moynihan, 508 F.3d 1212, 1218

(9th Cir. 2007) (citing Celotex, 477 U.S. at 324).

       The substantive law governing a claim determines whether a fact is material. Suever v.

Connell, 579 F.3d 1047, 1056 (9th Cir. 2009). The court draws inferences from the facts in the

light most favorable to the nonmoving party. Earl v. Nielsen Media Research, Inc., 658 F.3d

1108, 1112 (9th Cir. 2011). If the factual context makes the nonmoving party’s claim as to the

existence of a material issue of fact implausible, that party must come forward with more

persuasive evidence to support his claim than would otherwise be necessary. Matsushita Elec.

Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). “Summary judgment is improper

where divergent ultimate inferences may reasonably be drawn from the undisputed facts.”

Fresno Motors, LLC v. Mercedes Benz USA, LLC, 771 F.3d 1119, 1125 (9th Cir. 2014) (internal



15- OPINION & ORDER
quotation marks omitted); see also Int'l Union of Bricklayers & Allied Craftsman Local Union

No. 20, AFL-CIO v. Martin Jaska, Inc., 752 F.2d 1401, 1405 (9th Cir. 1985) (“Even where the

basic facts are stipulated, if the parties dispute what inferences should be drawn from them,

summary judgment is improper.”).

                                          DISCUSSION

       Defendant moves for summary judgment on all of Plaintiff’s discrimination, retaliation,

and wage claims and its counterclaims for breach of contract and unjust enrichment/quantum

meruit. Def. Mot. Summ. J. (“Def. Mot.”), ECF 31. The Court agrees with Defendant that it is

entitled to summary judgment on Plaintiff’s claim for unpaid wages. However, when viewing the

evidence in the light most favorable to Plaintiff, the Court finds that a reasonable jury could

conclude that Plaintiff was discriminated and retaliated against on the basis of his race and

gender in violation of federal and state law. Accordingly, the Court otherwise denies Defendant’s

motion.

I.     Plaintiff’s Claims

       In moving for summary judgment on Plaintiff’s discrimination and retaliation claims,

Defendant primarily argues that: (1) Defendant terminated Plaintiff for a legitimate non-

discriminatory reason and Plaintiff cannot show pretext; (2) there is no evidence that UPS

management had a discriminatory or retaliatory motive; and (3) Plaintiff’s allegations of

harassment are not sufficiently severe or pervasive to constitute an actionable hostile work

environment. Def. Mot. 2. Defendant also argues that there is no dispute of material fact that

Defendant paid Plaintiff his wages at the end of his termination. Id. 31–32.

///

///



16- OPINION & ORDER
       A. Discrimination

       Plaintiff brings claims for race and gender discrimination under Title VII and Oregon

law. See 42 U.S.C. § 2000e, et. seq.,; Or. Rev. Stat. (“ORS”) 659A.030(1)(b). Under both

statutes,2 Plaintiff may establish a prima facie case for disparate treatment through direct or

circumstantial evidence. McGinest v. GTE Service Corp., 360 F.3d 1103, 1122 (9th Cir. 2004). A

prima facie case for disparate treatment claims can also be established through the McDonnell

Douglas burden-shifting framework. Id.; see McDonnell Douglas Corp. v. Green, 411 U.S. 792,

802 (1973). Under this framework, the plaintiff must first show that: (1) he belongs to a

protected class; (2) he was performing according to his employer’s legitimate expectations; (3)

he has suffered an adverse employment action; and (4) “similarly situated employees were

treated more favorably, or other circumstances surrounding the adverse employment action give

rise to an inference of discrimination.” Reynaga v. Roseburg Forest Prods., 847 F.3d 678, 690–

91 (9th Cir. 2017) (citing Hawn v. Exec. Jet Mgmt., Inc., 615 F.3d 1151, 1156 (9th Cir. 2010)).

Once the plaintiff has made out his prima facie case, “the burden shifts to the defendant to

provide a legitimate, non-discriminatory reason for the adverse employment action.” Id. at 691

(citing Hawn, 615 F.3d at 1155). “If the defendant meets this burden, then the plaintiff ‘must

then raise a triable issue of material fact as to whether the defendant’s proffered reasons . . . are

mere pretext for unlawful discrimination.’” Id. (quoting Hawn, 615 F.3d at 1155). The court
2
  Plaintiff’s federal and state discrimination and retaliation claims are analyzed using the same
legal standards. See Snead v. Metro. Prop. & Cas. Ins. Co., 237 F.3d 1080, 1087 (9th Cir. 2001)
(“The standard for establishing a prima facie case of discrimination under Oregon law is
identical to that used under federal law.”); Delima v. Home Depot USA, Inc., 616 F.Supp.2d
1055, 1091 (D. Or. 2008) (applying the same standard to retaliation claims under Title VII and
ORS 659A.030); Friday v. City of Portland, No. CV-00-278-JE, 2005 WL 189717, at *9 (D. Or.
Jan. 26, 2005) (analyzing hostile environment claim under ORS 659A.030 using Title VII
standards and noting that Oregon courts follow the reasoning of federal decisions on Title VII).
The McDonnell Douglas burden-shifting analysis also applies to both discrimination and
retaliation claims. Snead, 237 F.3d at 1091–93.


17- OPINION & ORDER
requires “very little evidence to survive summary judgment in a discrimination case, because the

ultimate question is one that can only be resolved through a searching inquiry—one that is most

appropriately conducted by the factfinder, upon a full record.” Id.

        Under the first part of the test, neither party disputes that Plaintiff belongs to a protected

class and suffered an adverse employment action. Instead, they dispute whether (1) Plaintiff

performed according to his employer’s legitimate expectations and (2) similarly situated

employees were treated more favorably or other evidence gives rise to an inference of

discrimination.3 The Court finds that, on both issues, there are reasonable disputes of material

fact.

        First, there is conflicting evidence as to whether Plaintiff was performing according to his

employer’s legitimate expectations. “[T]he crux of this element [is] whether the plaintiff

adequately performed [his] job, which suggests a standard less than perfect performance.”

Whitley v. City of Portland, 654 F.Supp.2d 1194, 1208 (D. Or. 2009) (internal citations and

quotations omitted). In support of its argument that Plaintiff was not adequately performing his

job, Defendant emphasizes Plaintiff’s violations of Defendant’s expense policies. Def. Mot. 21.

But there is a question of fact as to whether at least some of these expenses were allowed by

UPS. Though Plaintiff admitted to being familiar with Defendant’s reimbursement policies, Choi

Decl. Ex. 1 (Randall Dep.) 54:5–18, he also contends that he received conflicting information

about whether certain charges were permissible business expenses, Snyder Decl. Ex. G (Randall

Dep.) 55:24–57:4, 71:11–18 (testifying that Mr. Nobles had given him permission to charge

certain expenses to UPS). Mr. Nobles also approved Plaintiff’s expense reports. In addition,
3
 Plaintiff does not appear to contend that he has any direct evidence of discrimination, and the
Court finds none. As Defendant points out, none of the persons involved in the decision-making
process appear to have made statements or conducted themselves in a way that could be viewed
as directly reflecting the alleged discriminatory attitude “without inference or presumption.” See
Vasquez v. Cty. of Los Angeles, 349 F.3d 634, 640 (9th Cir. 2003).

18- OPINION & ORDER
there is conflicting evidence as to whether Plaintiff was adequately performing the day-to-day

requirements of his job. Though Mr. Tefft and Mr. Bond conveyed some concerns to Plaintiff

about his job performance, Plaintiff cites statements from the part-time supervisors as well as

Mr. Grant indicating that he was doing well as the supervisor of the Center. There is,

accordingly, a dispute of fact on this element of Plaintiff’s prima facie case.

       Second, viewing the evidence in the light most favorable to Plaintiff, there is at least

some evidence to suggest that a racially discriminatory motive may have been an impetus for his

termination. See e.g. Reynaga, 847 F.3d at 690–91 (providing the last element of the prima facie

case requires the plaintiff to demonstrate “similarly situated employees were treated more

favorably, or other circumstances surrounding the adverse employment action give rise to an

inference of discrimination”). Plaintiff, the only African-American supervisor in his division,

alleges that he reported incidents of race and sex discrimination by his part-time supervisors, Mr.

Bond, and Mr. Taylor to Mr. Nobles and various individuals in human resources, but many

complaints appear to have gone uninvestigated. Both Mr. Nobles and Mr. Grant, Director of

Human Resources for the Northwest District, were involved in the ultimate decision to terminate

Plaintiff. Plaintiff also asserts that, in response to voicing his concerns about racial

discrimination, he was told by Mr. Tefft, Mr. Taylor, and Mr. Grant not to discuss his race at

work and they refused to discuss race again. Taken together, this evidence gives rise to an

inference of discriminatory intent surrounding Plaintiff’s termination. See id. at 691–92 (finding

sufficient evidence for an inference of discrimination in part because a non-Hispanic employee—

who was one of the alleged harassers—was “hardly reprimanded (and, significantly, not

terminated) after several complaints were made about his hostile behavior”).




19- OPINION & ORDER
       Moving to the second step of the framework, Defendant has provided a legitimate

nondiscriminatory reason for Plaintiff’s termination. Namely, Plaintiff was terminated for

violations of the UPS expense policy.

       At the third step, Plaintiff has cited sufficient evidence of pretext. Pretext can be

established “either directly by persuading the court that a discriminatory reason more likely

motivated the employer or indirectly by showing that the employer’s proffered explanation is

unworthy of credence.” Godwin v. Hunt Wesson, Inc., 150 F.3d 1217, 1221 (9th Cir. 1998), as

amended (Aug. 11, 1998) (quoting Texas Dep’t of Cmty. Affairs v. Burdine, 450 U.S. 248, 256

(1981)). A plaintiff “need produce very little evidence of discriminatory motive to raise a

genuine issue of material fact.” Id. (quoting Lindahl v. Air France, 930 F.2d 1434, 1438 (9th Cir.

1991)). “When the plaintiff offers direct evidence of discriminatory motive, a triable issue as to

the actual motivation of the employer is created even if the evidence is not substantial.” Id. When

the plaintiff offers indirect evidence, by contrast, “the plaintiff must produce ‘specific,

substantial evidence of pretext.’” Id. (quoting Bradley v. Harcourt, Brace & Co., 104 F.3d 267,

270 (9th Cir. 1996)). But see Chuang v. Univ. of California Davis, Bd. of Trustees, 225 F.3d

1115, 1127 (9th Cir. 2000) (Plaintiff “does not necessarily have to introduce additional,

independent evidence of discrimination at the pretext stage.”).

       Plaintiff argues that Defendant’s nondiscriminatory reason is not credible for several

reasons: (1) Mr. Nobles and Mr. Taylor approved Plaintiff’s expense report on multiple

occasions; (2) the allegedly impermissible fuel and mileage charges were business purchases that

were duplicative, not problematic personal charges; (3) Plaintiff never received training on

expense account submissions; (4) Plaintiff made a good faith effort to obtain review of his

expense reports prior to submission; and (5) the personal charges that form the basis for



20- OPINION & ORDER
Defendant’s termination decision in May of 2016 were made prior to the parties’ February 11

meeting where Plaintiff was first reprimanded for his expense reports. Pl. Resp. 27–28, ECF 39.

Plaintiff also cites other evidence of Defendant’s discriminatory conduct, including condoning

insubordination by employees, failing to investigate Plaintiff’s reports of discriminatory conduct,

rebuffing Plaintiff’s complaints of discrimination, forbidding Plaintiff from mentioning race in

the workplace, and his termination. Id.

       Here, Plaintiff has offered enough evidence to survive summary judgment. Though

Plaintiff was alerted on several occasions to issues with his expense reports, Mr. Nobles

approved Plaintiff’s expense reports for the periods in question. Plaintiff also sought review of

his spring 2016 expense reports prior to their submission. According to Mr. Grant, Plaintiff’s

“double-dipping”—seeking both fuel and mileage reimbursement—was the primary reason

Plaintiff was terminated. But Plaintiff also testified that he received permission from Mr. Nobles

to charge both mileage and fuel for his rental car. Snyder Decl. Ex. G (Randall Dep.) 71:11–18.

Finally, the alleged personal medical expenses were made in January, prior to the February 17,

2016 meeting about Plaintiff’s expense reports. Viewed in the light most favorable to Plaintiff,

Plaintiff’s good faith effort to comply with the expense policy combined with the mixed

messages he received from his supervisor regarding his expenses shed some doubt on

Defendant’s justification for Plaintiff’s termination.

       The circumstantial evidence of discrimination cited by Plaintiff further supports

Plaintiff’s argument for pretext. As described above, Mr. Nobles and Mr. Grant—both decision

makers in this case—took a permissive response to Plaintiff’s complaints of racial harassment by

the part-time supervisors and Mr. Bond. When Plaintiff brought his concerns to Mr. Grant and

others in the February meeting, he was told both never to bring up his race at work again and that



21- OPINION & ORDER
they were “not going to discuss race again.” Randall Decl. ¶ 45. Plaintiff was also the sole

African-American supervisor in the division. Such evidence is circumstantial evidence of

pretext. See McGinest, 360 F.3d at 1123–24 (“GTE's permissive response to harassing actions

undertaken by coworkers and supervisors, combined with the absence of black supervisors and

managers in the workplace, also is circumstantial evidence of pretext.”). Accordingly, Defendant

is not entitled to summary judgment on Plaintiff’s discrimination claims.

       B. Retaliation

       Plaintiff also alleges that Defendant retaliated against him in violation of Title VII and

Oregon law. See 42 U.S.C. 2000e-3(a); ORS 659A.030(1)(f), 659A.199. To make out a prima

facie case for retaliation, a plaintiff must show that: (1) he was involved in a protected activity;

(2) his employer took an adverse employment action; and (3) a causal relationship between the

two. See Brooks, 229 F.3d at 928. “Like discrimination, retaliation may be shown using the

McDonnell Douglas burden shifting framework,” McGinest, 360 F.3d at 1124:

               [T]he burden of production shifts to the employer to present
               legitimate reasons for the adverse employment action. Once the
               employer carries this burden, plaintiff must demonstrate a genuine
               issue of material fact as to whether the reason advanced by the
               employer was a pretext. Only then does the case proceed beyond
               the summary judgment stage.

Brooks, 229 F.3d at 928 (internal citation omitted).

       The parties only dispute the third element of the prima facie claim: causation. “[A]

plaintiff making a retaliation claim under § 2000e-3(a) must establish that his or her protected

activity was a but-for cause of the alleged adverse action by the employer.” Univ. of Texas Sw.

Med. Ctr. v. Nassar, 570 U.S. 338, 362 (2013). In other words, the plaintiff must show “that the

unlawful retaliation would not have occurred in the absence of the alleged wrongful action or

actions by employer.” Id. at 360. “The causal link can be inferred from circumstantial evidence


22- OPINION & ORDER
such as the employer’s knowledge of the protected activities and the proximity in time between

the protected activity and adverse action.” Dawson v. Entek Int’l, 630 F.3d 928, 936 (9th Cir.

2011). Indeed, temporal proximity alone can be sufficient “where an adverse employment action

follows on the heels of a protected activity.” Villiarimo v. Aloha Island Air, Inc., 281 F.3d 1054,

1065 (9th Cir. 2002). “[E]vidence based on timing can be sufficient to let the issue go to the jury,

even in the face of alternative reasons proffered by the defendant.” Passatino v. Johnson &

Johnson Consumer Products, Inc., 212 F.3d 493, 507 (9th Cir. 2000).

       Plaintiff has cited sufficient evidence to support his claim for retaliation. At the time of

his termination, Plaintiff had worked for UPS for over ten years. Since moving to The Dalles

Center, Plaintiff complained about race and sex discrimination to his supervisors and to human

resources. Plaintiff provides concrete examples of such reporting in September 2015; on October

1, 2015; on February 11 and 17, 2016; and on March 3, 2016. Within four months of his

termination, Plaintiff informed his managers and human resources that he believed he was

experiencing racial discrimination by his co-workers as well as Mr. Bond and Mr. Taylor. Such

allegations were not investigated. Though temporal proximity alone may not be sufficient to

survive summary judgment under these circumstances, here there is additional circumstantial

evidence of retaliation. See Clark County School Dist. v. Breeden, 532 U.S. 268, 273–74 (2001)

(per curiam) (citing cases finding a three-month period and a four-month period too long to rely

on temporal proximity alone). In the same meeting in February where Plaintiff expressed his

concerns about Mr. Bond and Mr. Taylor, Mr. Grant and Mr. Tefft deterred Plaintiff from

making complaints of discrimination by telling him that they would not discuss race again.4


4
  Defendant suggests that Plaintiff’s claim of temporal proximity fails because there were
additional violations of the expense policy in May of 2016. Def. Reply 5; see Curley v. City of
North Las Vegas, 772 F.3d 629, 634 (9th Cir. 2014) (finding “the new information revealed by
the City’s investigation defeats any causal inference that might otherwise follow from the

23- OPINION & ORDER
From this, a reasonable jury could conclude that—but for his reports of discrimination—he

would not have been terminated.

       As described in the preceding section, Plaintiff has also presented evidence that

Defendant’s proffered reason for his termination was mere pretext. Accordingly, summary

judgment is also inappropriate on Plaintiff’s claim for retaliation.

       C. Hostile Work Environment

       Plaintiff also alleges that he was subject to a hostile work environment in violation of

federal and state law. “To prevail on a hostile workplace claim premised on either race or sex, a

plaintiff must show: (1) that he was subjected to verbal or physical conduct of a sexual or racial

nature; (2) that the conduct was unwelcome; and (3) that the conduct was sufficiently severe or

pervasive to alter the conditions of the plaintiff’s employment and create an abusive work

environment.” Vasquez v. Cty. of Los Angeles, 349 F.3d 634, 642 (9th Cir. 2003). When a

plaintiff claims both race and sex discrimination, the court should analyze both factors together.

See Lam v. Univ. of Hawai'i, 40 F.3d 1551, 1562 (9th Cir. 1994), as amended (Nov. 21,

1994), as amended (Dec. 14, 1994) (“[W]hen a plaintiff is claiming race and sex bias, it is

necessary to determine whether the employer discriminates on the basis of that combination of

factors, not just whether it discriminates against people of the same race or of the same sex.”).

       Hostile work environment claims require that the plaintiff show that his “workplace was

permeated with discriminatory intimidation . . . that was sufficiently severe or pervasive to alter

the conditions of [his] employment and create an abusive working environment.” Brooks, 229

F.3d 923–24 (quoting Harris v. Forklift Systems, Inc., 510 U.S. 17, 21 (1993)) (brackets

temporal proximity between his protected activity and his termination”). But, as described above,
some of these “additional violations” were expenses preceding the February meeting, and
Plaintiff alleges he was given mixed messages about best practices regarding the expense reports.
The Court therefore declines to find that these additional violations defeat any inference of
causation as a matter of law.

24- OPINION & ORDER
omitted). “The working environment must both subjectively and objectively be perceived as

abusive,” Fuller v. City of Oakland, 47 F.3d 1522, 1527 (9th Cir. 1995), from the perspective of

a reasonable person with the plaintiff’s characteristics, McGinest, 360 F.3d at 1115. Courts look

at the totality of the circumstances when considering hostile work environment claims. Those

circumstances include the “frequency of the discriminatory conduct; its severity; whether it is

physically threatening or humiliating, or a mere offensive utterance; and whether it unreasonably

interferes with an employees work performance.” Faragher v. City of Boca Raton, 524 U.S. 775,

787–88 (1998) (quoting Harris, 510 U.S. at 23). It is well established that “simple teasing,

offhand comments, and isolated incidents (unless extremely serious) will not amount to

discriminatory changes in the terms and conditions of employment.” Id. at 788 (internal citations

and quotation marks omitted).

       When viewing the evidence in the light most favorable to Plaintiff, a reasonable African-

American man in Plaintiff’s position may have perceived this sexual and racial harassment as

sufficiently pervasive to pollute his workplace. In addition to the sexually explicit text message

from Ms. Kinder, Plaintiff was subject to rumors and questions by other employees about

whether Plaintiff was having affairs. Plaintiff asserts that such comments offended him because

they are rooted in stereotypes about the sexuality of African-American men. See Randall Decl. ¶

28. In addition, Ms. Richardson is alleged to have commented that Plaintiff was a “black man”

and “normally aggressive.” Ms. Barrett attributed her work anxiety to Plaintiff’s race, and both

Ms. Richardson and Ms. Barrett went to Mr. Nobles, a white man, when given work instructions

by Plaintiff. This conduct took place over a nine-month period. Such allegations constitute more

than an “offhand comment” or “isolated incident.” Cf. Vasquez, 349 F.3d at 644 (finding

complaints of unfair treatment and two racial epithets over the course of more than one year



25- OPINION & ORDER
insufficient to constitute a hostile work environment). Taken together, a reasonable jury could

conclude that this conduct was sufficient to create a hostile work environment.

       “An employer may be held liable for creating a hostile work environment either

vicariously (i.e., through the acts of a supervisor) or through negligence (i.e., failing to correct or

prevent discriminatory conduct by an employee).” Reynaga, 847 F.3d at 688 (9th Cir. 2017).

“An employer is subject to vicarious liability to a victimized employee for an actionable hostile

environment created by a supervisor with immediate (or successively higher) authority over the

employee.” Ellerth, 524 U.S. at 745. “[A]n employer is liable for a hostile work environment

created by a plaintiff’s co-worker if the employer knew or should have known, about the

harassment and failed to take effective remedial action.” Reynaga, 847 F.3d at 689 (internal

citations and quotations omitted). Effective remedial measures must include some form of

discipline that is “proportionate to the seriousness of the offense.” Id. (internal citations and

quotations omitted).

       Thus, to the extent that the work environment was tainted by the acts of non-supervisory

employees, Plaintiff must demonstrate that Defendant knew about the harassing conduct and did

not take effective remedial measures in response to Plaintiff’s complaints. Plaintiff contends time

and again that he reported this conduct to both human resources and his manager, Mr. Nobles.

There is a dispute of fact as to whether any of the complaints—including the offensive text

messages—were adequately investigated. For example, Mr. Nobles confronted Ms. Kinder about

her sexually explicit text message, but it was not investigated by human resources until after

Plaintiff’s termination nine months later. Plaintiff also contends that when he told Mr. Tefft and

Mr. Grant about it on October 1, 2015, they were dismissive and acted like it was “Plaintiff’s

fault.” Similarly, though Plaintiff alleges he reported the racially charged text from Ms. Barrett



26- OPINION & ORDER
to Mr. Nobles, Ms. Barrett testified that no one talked with her about the text. When Plaintiff

discussed his difficulties with subordinate employees with the area manager of human resources,

he was allegedly told to find a working relationship with these individuals. Again, viewing the

evidence in the light most favorable to Plaintiff, the Court cannot say that as a matter of law

Defendant adequately responded to Plaintiff’s complaints of harassment.

       D. Unpaid Wages

       Plaintiff’s final claim against Defendant is for unpaid wages in violation of ORS 652.140.

ORS 652.140 provides: “When an employer discharges an employee or when employment is

terminated by mutual agreement, all wages earned and unpaid at the time of the discharge or

termination become due and payable not later than the end of the first business day after the

discharge or termination.” The statute sets strict time limits for when this amount must be paid to

the employee. Plaintiff alleges that he has not been paid: (1) two weeks of accrued vacation in

the amount of $3,093, (2) mileage reimbursement totaling $909.57, and (3) a bonus through the

Management Incentive Program (“MIP”) in the amount of $5,155.25. Plaintiff also seeks civil

penalties in the amount of $9,280.50. Am. Compl. ¶ 100, ECF 15.

       In this case, there is no genuine dispute of fact as to whether Plaintiff was paid the wages

he was owed under the statute. As a preliminary matter, Plaintiff does not address any of this

evidence in his response. Indeed, he includes no argument on this claim in his brief. He merely

cites to his own declaration in his statement of material facts and asserts that these amounts

remain unpaid. Pl. Resp. 24 (citing Randall Decl. ¶¶ 83–84).

       As to the accrued vacation time, Defendant provides evidence that Plaintiff was owed

two—not four—weeks of vacation at the time of his termination because vacation time is

accrued on a pro-rata basis and his employment was terminated mid-year. Stewart Decl. Ex. 1.



27- OPINION & ORDER
Defendant also provides a copy of a June 8, 2016 earnings statement demonstrating that Plaintiff

received compensation for eleven days of vacation the day after his termination. Id. at Ex. 2.

       Defendant also demonstrates—and Plaintiff concedes—that he was reimbursed for

mileage. Pl. Mot. 24; see also Stewart Decl. Ex. 5. A check for the full amount owed was

delivered to Plaintiff’s attorney in April of 2017. Id. Further, unpaid mileage is unlikely to

constitute a violation of the statute as “wages” do not appear to include reimbursement for

mileage under Oregon law. See Oregon Ed. Ass’n v. Eugene School Dist. No. 4J, 53 Or. App.

722, 728, 633 P.2d 28 (1981) (finding, under a different Oregon statute, that “reimbursement for

mileage, meals and lodging expenses [do] not constitute ‘salary’” or “wages” under the statute.);

State ex. rel. Nilsen v. Oregon State Motor Ass’n, 248 Or. 133, 135–36, 432 P.2d 512 (1967)

(Defining “wages” as “all earned compensation contracted to be paid by the employer for the

employee’s personal service regardless of the nature of such compensation.”).

       As to the MIP payment, Plaintiff alleges that he was owed $5,155.25. Plaintiff does not

identify which year he was owed this payment. If Plaintiff is alleging he is owed a payment for

2016, Defendant provides evidence indicating that—having ended his employment in June of

2016—Plaintiff was not owed anything for the 2016 calendar year. Stewart Decl. at Ex. 6 at 9

(“Employees with a termination/separation date prior to 12/31/2016 will be ineligible” for the

MIP award.). If Plaintiff is suggesting that he never receive a payment in 2015, this assertion is

belied by the evidence in the record. Defendant provides a Management Incentive Program

Award Statement indicating that Plaintiff was paid the 2015 MIP payment in the amount of

$5,155.25 owed to him in March of 2016. Id. at Ex. 7.

       In light of the evidence provided by Defendant, the Court finds that no reasonable jury

could conclude that Plaintiff was not paid wages owed to him under ORS 652.140 at the time of



28- OPINION & ORDER
his termination in June of 2016. Accordingly, the Court grants Defendant summary judgment on

this claim.

II.    Defendant’s Counterclaims

       Defendant brings a counterclaim for breach of contract. To establish a breach of contract

claim under Oregon law, the plaintiff “must allege the existence of a contract, its relevant terms,

plaintiff’s full performance and lack of breach and defendant’s breach resulting in damage to

plaintiff.” Slover v. Or. St. Bd. of Clinical Soc. Workers, 144 Or. App. 565, 570–71, 927 P.2d

1098 (1996) (internal quotation omitted). Defendant alleges that Plaintiff breached his agreement

to repay Defendant for personal expenses he improperly charged to UPS. Def. Mot. 32–33.

Plaintiff’s sole response to Defendant’s claim is that the contract is invalid because he signed the

contract under duress.

       Economic duress has three elements: “(1) wrongful acts or threats; (2) financial distress if

the threatened party does not comply with the wrongdoer’s demand; and (3) the absence of any

reasonable alternative to the terms presented by the wrongdoer.” Comcast of Oregon II, Inc. v.

City of Eugene, 21 Or. App. 573, 586, 155 P.3d 99 (2007). “Whether particular facts amount to

duress is a question of law, but the underlying facts, including whether the party claiming duress

acted as a reasonably prudent person in choosing the alternative that was chosen, are for the jury

decide.” Id. As the Oregon Court of Appeals has previously held, “[i]t is well established . . . that

threats to do what the threatening person had a legal right to do does not constitute duress.” Or.

Bank v. Nautilus Crane & Equip. Corp., 68 Or. App. 131, 1443, 683 P.2d 95 (1984).

       Plaintiff’s argues that Defendant “wrongfully threatened to terminate” his employment.

Pl. Resp. 37. He contends that the threat was wrongful “because UPS had no basis for obtaining

the moneys from [Plaintiff] to begin with.” Id. Generally, in an at-will employment relationship,



29- OPINION & ORDER
a threat to terminate employment cannot constitute a “wrongful threat.” See Duncan v. Office

Depot, 973 F.Supp. 1171, 1173 (D. Or. 1997) (“Plaintiff cannot prove the first element, that

defendants act in changing the terms of the employment contract with plaintiff was wrongful,

since an employer is free to change the terms and conditions of employment prospectively at any

time.”); see also Salesky v. David Peyser Sportswear, Inc., No. 94 CIV. 9036 (JSM), 1996 WL

262985, at *2 (S.D.N.Y. May 17, 1996) (finding under New York law, which is similar to

Oregon, that “threats to fire an at-will employee are not unlawful and cannot form the basis for a

duress claim”).

       In this case, however, Plaintiff alleges that he was treated differently and ultimately

terminated by Defendant because he is an African-American man. In addition, Plaintiff alleges

he received mixed information from Defendant throughout his employment regarding his

expenses, shedding some doubt as to whether Defendant had any basis—other than an improper

one—for threatening to terminate Plaintiff. On these facts, the Court declines to find that as a

matter of law that Plaintiff cannot prove his defense of economic duress. Accordingly, the Court

denies Defendant’s motion for summary judgment on its breach of contract claim. 5

///

///

///

///

///
5
  Because the Court has not determined whether Defendant can succeed on its breach of contract
claim, the Court declines to address Defendant’s alternative claim for unjust enrichment/quantum
meruit as the two claims are “mutually exclusive.” U.S. ex rel. TBH & Assocs., LLC v. Wilson
Const. Co., 965 F. Supp. 2d 1215, 1236 (D. Or. 2013) (quoting Ken Hood Constr. Co. v. Pacific
Coast Constr., Inc., 203 Or. App. 768, 772, 126 P.3d 1254 (2006)) (“‘[I]f the parties have a valid
contract, any remedies for breach flow from that contract, and a party cannot recover in quantum
meruit for matters covered by the contract.’”).

30- OPINION & ORDER
                                       CONCLUSION

       The Court DENIES in part and GRANTS in part Defendant’s Motion for Summary

Judgment [31]. The Court dismisses Plaintiff’s claim for unpaid wages under Or. Rev. Stat.

§ 652.140 with prejudice. Defendant’s motion is otherwise denied.

       IT IS SO ORDERED.



                      Dated this ___________day of October, 2018.



                                                   MARCO A. HERNÁNDEZ
                                                   United States District Judge




31- OPINION & ORDER
